EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory Montone on July 29, 2022.
The application has been amended as follows: 
IN THE CLAIMS: 
	Claim 11, line 1, “further comprising a cathode material in the pores,” has been deleted and --wherein the catholyte is-- has been inserted.

Claim 12, line 2, “cathode material” has been deleted and --catholyte-- has been inserted.
Claim 12, line 3, “cathode material” has been deleted and --catholyte-- has been inserted.
Claim 12, line 5, “cathode material” has been deleted and --catholyte-- has been inserted.

Claim 24, line 2, “a cathode receptive space” has been deleted and --the cathode receptive space-- has been inserted.

Claim 35, line 2, “a cathode receptive space” has been deleted and --the cathode receptive space-- has been inserted.

Claim 36 has been amended as follows:
36. (currently amended)  The electrochemical cell of claim 32, wherein the cathode receptive space includes a filling aperture including a seal configured to isolate the catholyte material contained in the cathode receptive space, wherein the seal is configured to provide pressure relief from the cathode receptive space.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CREPEAU whose telephone number is (571)272-1299. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/JONATHAN CREPEAU/            Primary Examiner, Art Unit 1725